
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.27


March 13, 2002

Mr. Fred L. Ruffin
3938 Turnley
Oakland, CA 94605

Dear Fred:

        This letter will confirm the terms and conditions of your employment as
QRS' Senior Vice President, Human Resources, based out of Richmond, California.

ANNUAL COMPENSATION

        Our agreement regarding compensation is as follows:

•Your annual base compensation will be $190,000 (before applicable withholding
taxes and other deductions). QRS employees are paid semi-monthly (i.e., on the
fifteenth and last working day of each month).

•In addition, you will receive annual incentive compensation of up to 50% of
base compensation for fiscal year 2002 that will be administered by me and
reviewed by the Compensation Committee of the Board of Directors. Your annual
incentive compensation shall be based upon the Company's and your performance
during the fiscal year as determined by the Compensation Committee of the Board
of Directors. For fiscal year 2002, your annual incentive compensation is
guaranteed to be not less than $47,500 (before applicable withholding taxes and
other deductions). The sum of your base compensation plus your annual incentive
compensation shall be your total target compensation.

        Your total target compensation, including incentives, will be reviewed
annually (unless there is a change in objectives, responsibilities, etc., in
which case it will be reviewed at that time), to ensure that it continues to be
equitable, appropriate to your responsibilities and provide appropriate
incentives and support to the agreed objectives.

BENEFITS

        QRS offers a comprehensive benefits package including health, dental,
vision, life, accidental death and dismemberment (AD&D) insurances, and a 401(k)
plan. As a Senior Vice President and Officer, you are provided with additional
benefits as follows:

        Disability Insurance—The Company shall purchase and maintain in effect
disability insurance sufficient to provide you with an income equal to 662/3% of
your base compensation while you are disabled and unable to perform the duties
of your current employment with QRS. You will have the option of continuing this
additional disability insurance coverage at your own expense in the event of the
termination of your employment. This additional insurance benefit is taxable and
will be reported for tax purposes as additional income to you.

        Liability Insurance—The Company shall purchase and maintain in effect
sufficient Officer's liability insurance to provide you with reasonable
coverage, including the provision of legal counsel and/or reimbursement of
appropriate legal fees you pay personally, against all liability claims and
judgments arising from your legal exercise of your duties as an Officer of QRS,
including any actions filed after you cease your duties as an Officer or in the
event of the termination of your employment. The Company shall also provide in
its bylaws (and, upon reasonable request by you, in a written agreement), a full
indemnification for you as a QRS officer, to the maximum extent permissible
under Delaware law.

--------------------------------------------------------------------------------


        Life Insurance—The Company shall purchase and maintain in effect group
term life insurance for you with a death benefit of equal to 2 times your base
salary with beneficiary to be designated by yourself. At your option, you may
choose to purchase additional life insurance through the supplemental term life
plan.

        PTO—You will be entitled to 10 holidays per calendar year and 20 PTO
(Personal Time Off) days per year. A prorated portion of PTO is accrued each pay
period. PTO may be used for vacation, illness or other purposes at your
discretion.

TERMINATION AND SEVERANCE

        In the event the company terminates your employment without cause, you
will become entitled to six (6) months of severance pay equal in the aggregate
to your total annual target compensation and benefits at the level in effect at
the time of your termination. In addition, you shall be entitled to receive at
the time of your termination the pro-rata amount (based upon the length of your
employment during the fiscal year) of your annual incentive compensation
calculated at 100% of your target incentive. Your severance payments will be
made in accordance with the Company's standard payroll practices for current
employees and will be subject to the Company's collection of all applicable
withholding and other taxes.

        For purposes of this agreement, termination "for cause" shall mean a
termination of your employment for any of the following reasons: (1) your
failure to substantially perform the material duties of your position with the
Company after a written demand for substantial performance is delivered to you
by the Company which specifically identifies the manner in which you have not
substantially performed those duties and which provides a reasonable period for
you to cure those deficiencies; (2) a material breach by you of your obligations
under any confidential or proprietary information agreements with the Company or
of any of your fiduciary obligations as an officer of the Company, (3) your
failure to follow in a material respect the reasonable policies or directives
established on an employee-wide basis by the Company, after written notice to
you indicating the policies or directives with which you are not in material
compliance and which provides a reasonable period for you to cure those
deficiencies, (4) any willful misconduct on your part having a material
detrimental effect on the Company, or (5) any unauthorized activity on your part
which creates a material conflict of interest between you and the Company after
you have been provided with written notice of the unauthorized activity and a
reasonable opportunity to refrain from that activity.

CHANGE OF CONTROL BENEFITS

        A. Should there occur a Corporate Transaction or a Change in Control (as
those terms are defined in the Company's 1993 Stock Option/Stock Issuance Plan)
and either (i) your employment is subsequently terminated without cause or
(ii) you subsequently resign by reason of a material change in your base
compensation, your targeted annual incentive compensation, your annual total
target compensation, or your benefits (for this purpose, 15% will be deemed a
material reduction), a material reduction in your duties or responsibilities, or
a change in your principal place of employment by more than 35 miles, then you
will be entitled to six (6) months of severance pay equal in the aggregate to
your targeted total annual target compensation and benefits at the level in
effect at the time of your termination or resignation or (if greater) at the
level in effect immediately prior to the Corporate Transaction or Change in
Control. In addition, you shall be entitled to receive at the time of your
termination the pro-rata amount (based upon the length of your employment during
the fiscal year) of your annual incentive compensation calculated at 100% of
your target incentive. Your severance payments will be made in accordance with
the Company's standard payroll practices for current employees and will be
subject to the Company's collection of all applicable withholding taxes.

2

--------------------------------------------------------------------------------


        B. Except to the extent otherwise provided in paragraph C below, should
a Corporate Transaction or Change in Control occur during your period of
employment with the Company, then (i) all of your outstanding options will,
immediately prior to the specified effective date for the Corporate Transaction
or Change in Control, become exercisable for all the shares at the time subject
to those options, whether or not those options are to be assumed or replaced
with a cash incentive program, and those accelerated options may be exercised
for all or any portion of the option shares as fully vested shares; and (ii) all
of your unvested shares of QRS stock will immediately vest at the time of such
Corporate Transaction or Change in Control.

        C. However, the following limitation will be in effect for (i) all of
your unvested shares of QRS stock and (ii) any unvested options which are to be
assumed by the successor entity (or parent company) or otherwise continued in
effect or which are to be replaced with a cash incentive program which preserves
the spread existing at the time of such Corporate Transaction or Change in
Control on any shares for which your options are not otherwise at that time
exercisable (the excess of the fair market value of those shares over the
exercise price):

The accelerated vesting of those unvested shares and options will be limited to
the extent and only to the extent necessary to assure that the parachute payment
attributable to the accelerated vesting of those shares and options would not
constitute an excess parachute payment under Internal Revenue Code
Section 280G(b).

To the extent one of more of your options or unvested shares do not vest on an
accelerated basis upon a Corporate Transaction or Change in Control by reason of
such limitation, those options will continue to become exercisable in accordance
with the original exercise schedule indicated in the respective grant notices
for those options, and those unvested shares will continue to vest in accordance
with the original vesting schedule set forth in the applicable Restricted Stock
Agreements. However, should either (i) your employment be terminated without
cause or (ii) you resign by reason of a material change in your base
compensation, your targeted annual incentive compensation, your annual total
target compensation, or your benefits (for this purpose, 15% will be deemed a
material reduction), a material reduction in your duties or responsibilities, or
a change in your principal place of employment by more than 35 miles, at the
time of such Corporate Transaction or Change in Control or within twenty four
(24) months thereafter, then each of your outstanding options, to the extent not
otherwise fully exercisable at that time, shall automatically accelerate and
become immediately exercisable for all the option shares and may be exercised
for any or all of those shares as fully vested shares at any time prior to the
expiration or sooner termination of the option term. In addition, all of your
unvested shares will immediately vest upon such a termination of employment or
resignation.

        D. Any of your options which are assumed by the successor entity (or
parent company) in the Corporate Transaction or are otherwise continue in effect
following the Change in Control transaction shall be appropriately adjusted to
apply and pertain to the number and class of securities which would have been
issued to you in the consummation of such Corporate Transaction or Change in
Control had the options been exercised immediately prior to such event.
Appropriate adjustments shall also be made to the option prices payable per
share, provided the aggregate option prices payable shall remain the same.

EMPLOYMENT AT WILL

        Your employment in the position of Senior Vice President of Human
Resources is and will remain at all times an Employment At Will. This means that
your position is for no set period or term and just as you have the right to
resign your position, at any time, for any reason, QRS reserves the right to
terminate your employment, at any time, with or without good cause and with or
without notice. This letter supersedes and replaces all prior representations,
offers, understandings, and agreements between

3

--------------------------------------------------------------------------------


the Company and you regarding the terms and conditions of your at will
employment with the Company. Neither subsequent agreement contrary to this nor
any amendment to this term can be made unless it is in writing and signed by
both of us and copied to the Chairman of the Compensation Committee.

        Fred, I feel that QRS is putting together an excellent team and I am
convinced you have the background, skills and leadership abilities to assist QRS
in achieving its business objectives. I feel you will be an outstanding addition
to our team. I look forward to working with you.

Sincerely,

Elizabeth A. Fetter
President, Chief Executive Officer and Director

        I accept the terms and conditions above and understand and agree that it
supersedes any other representations, offers, understandings, and agreements,
written or oral, I may have with QRS with respect to employment or compensation
by QRS whether including salary, incentive, options, termination, and severance.

 
   
/s/ FRED L. RUFFIN

--------------------------------------------------------------------------------

Fred L. Ruffin   March 13, 2002

--------------------------------------------------------------------------------

Date

4

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.27

